Citation Nr: 0825448	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-37 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory 
disorder, claimed as residuals of asbestos exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Houston, Texas.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran has been diagnosed with PTSD based on 
asserted in-service stressors.

3.  The evidence of record does not corroborate the veteran's 
claimed in-service stressors.

4.  A respiratory disorder related to asbestos exposure is 
not currently shown.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2007).

2.  A respiratory disorder, claimed as residuals of asbestos 
exposure, was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2007).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

In this case, the veteran alleged that he suffers from PTSD 
due to in-service stressful events.  Specifically, he 
indicated that while serving aboard U.S. naval vessels, he 
was required to remove Vietnamese bodies from the water 
during his service in the Republic of Vietnam and now has 
nightmares of finding persons in cages that the Vietnamese 
women used to carry chickens.  He also indicated that, upon 
hearing that another soldier was killed by an explosion in 
the hull of a Vietnamese boat, he feared that he, too, might 
be killed in a similar manner while searching Vietnamese 
taxies and merchant cargo ships.

Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, the Board 
finds that his claim fails because his in-service stressors 
cannot be verified.

The preponderance of the evidence shows that the veteran did 
not engage in combat with the enemy.  While he indicated in a 
January 2005 statement that his duties included patrolling 
and inspecting Vietnamese taxies and boats and notifying 
aircraft control if any persons fired shots at his patrol 
unit, his service personnel records do not show that he was 
ever in combat.  Of note, he was not awarded any combat 
medals or decorations.  

Service personnel records show that the veteran worked as a 
seaman on the USS Delta and then as a signalman while 
stationed in Vietnam.  Moreover, his service treatment 
records do not show any indicia of combat participation or 
exposure, nor combat-related complaints, treatment, or 
diagnoses.  

For these reasons, the Board finds that the veteran did not 
engage in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  See Gaines v. West, 
11 Vet. App. 353, 359 (1998).  Accordingly, his statements 
and testimony concerning the alleged stressors may not be 
accepted, standing alone, as sufficient proof of their 
occurrence.  Therefore, independent evidence is necessary to 
corroborate his statement as to the occurrence of the claimed 
stressors.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

After a review of the claims file, the Board finds that the 
veteran has not offered sufficient evidence to verify his 
claimed in-service stressors.  When describing his stressors, 
he reported a time frame of 1966-1967.  When asked the 
location of stressors, he was uncertain.  The lack of 
specificity renders it impossible to verify stressors.

Moreover, service treatment and personnel records do not 
indicate his involvement in removing Vietnamese corpses from 
the water.  Similarly, there is no evidence of record 
corroborating the death of a fellow soldier being killed by 
an explosion in the hull of a Vietnamese boat.  

As stated above, service personnel records indicate that he 
served as a seaman and a signalman during his service with 
the Navy.  Service treatment records and personnel records do 
not indicate that he engaged in body-recovery missions or 
that another soldier was killed on patrol while investigating 
a Vietnamese boat or otherwise performing the same service 
tasks as the veteran.     

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, given the absence of any 
corroborating information surrounding the recovery of 
Vietnamese bodies from the water or the death of a fellow 
soldier by an explosion in the hull of a Vietnamese boat, the 
Board finds that the stressors identified by the veteran are 
not supported by the evidence of record.  As noted above, he 
has not provided details regarding the approximate date, 
location, or persons involved for either alleged in-service 
stressor.

The Board acknowledges that while most of the VA treatment 
records indicate only a provisional diagnosis of PTSD, 
treatment reports from October 2006 and December 2006 
indicate that the veteran was diagnosed with PTSD and that 
PTSD was associated with his active duty.  However, "[a]n 
opinion by a mental heath provisional based on a postservice 
examination of the veteran cannot be used to establish the 
occurrence of a stressor."  Cohen v. Brown, 10 Vet. App. 
128, 145 (1997).  

In consideration of the above, the Board finds that the in-
service stressors identified by the veteran cannot be 
verified as is necessary to establish a claim for PTSD 
pursuant to 38 C.F.R. § 3.304(f).   For these reasons, the 
Board finds that equipoise is not shown, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  As the weight of the evidence is 
against the claim for service connection for PTSD, the Board 
is unable to grant the benefits sought.  

Respiratory Disorder

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

In McGinty v. Brown, the Court observed that there had been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), which provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular was subsumed verbatim as § 
7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR.  While the form has been revised, 
the information contained therein has remained the same.

For definitional purposes, "[a]sbestosis is a pneumoconiosis 
due to asbestos particles; pneumoconiosis is a disease of the 
lungs caused by the habitual inhalation of irritant mineral 
or metallic particles."  McGinty v. Brown, 4 Vet. App. 428, 
429 (1993).  Another similar definition of pneumoconiosis is 
"a condition characterized by permanent deposition of 
substantial amounts of particulate matter in the lungs, 
usually of occupational or environmental origin."  Dorland's 
Illustrated Medical Dictionary, 1315 (28th ed., 1994).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and if so, determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, 
Part VI, Subpart ii, Ch. 2(C)(9)(h).  VA must also ensure 
that proper development of the evidence is accomplished to 
determine whether or not there is pre-service and/or post-
service asbestos exposure.  Id.  

The most common disease caused by exposure to asbestos is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  M21-1MR, Part VI, Subpart ii, Ch. 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Ch. 2(C)(9)(e).  Some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc. M21-1, Part VI, Subpart 
ii, Ch. 2, §C(9)(f).  The relevant factors discussed in the 
manual must be considered and addressed by the Board in 
assessing the evidence regarding an asbestos-related claim.  
See VAOPGCPREC 4-2000.

In this case, the veteran served in the United States Navy 
from December 1964 to December 1968 with service aboard the 
USS Delta and USS Maddox.  He now contends that he is 
entitled to service connection for a respiratory disorder, 
claimed as asbestosis and manifested by scarring of the lungs 
and decreased pulmonary function, caused by his exposure to 
asbestos on board these naval vessels. 

After a review of the claims file, the Board finds that the 
veteran does not have a current diagnosis of asbestosis or 
other respiratory disability related to asbestos exposure.  
There is no medical evidence of a diagnosis or treatment 
sought for residuals of asbestos exposure.  

Despite the veteran's February 2006 statement indicating that 
he has reduced function and scarring of the lungs, VA medical 
records from September 2000 to December 2006 do not support 
findings indicative of asbestosis or other respiratory 
disability caused by exposure to asbestos.  Notably, a July 
2003 VA treatment record indicated clear lungs and a 
diagnosis of tobaccoism but did not address any lung 
impairment attributable to asbestos exposure.  No other 
respiratory-related diagnoses are reported in the record. 

The Board recognizes that the veteran is competent to report 
the symptomatology of a lung disability he experiences as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Therefore, as a lay person, he is not 
competent to testify as to whether he has a current diagnosis 
of asbestosis.  

For the reasons set forth above, the Board finds that the 
weight of the evidence demonstrates that the veteran does not 
have a currently-diagnosed disorder associated with 
asbestosis or other respiratory disability related to 
asbestos exposure.  In light of the absence of any evidence 
of a current disability, service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for service 
connection for asbestosis, the Board is unable to grant the 
benefits sought.  

Veterans Claims Assistance Act

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2005 that fully 
addressed all of the notice elements and was sent prior to 
the initial RO decision in these matters.  The letter 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish the 
disability ratings on appeal, as well as notice of the type 
of evidence necessary to establish an effective date for his 
claims.  With that letter, the RO effectively satisfied the 
remaining notice requirements with respect to all issues on 
appeal.  

Moreover, there can be no prejudice in issuing a final 
decision because the preponderance of the evidence is against 
the claims for service connection.  Because the service 
connection claims are being denied and no effective date will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the veteran under the holding in Dingess.  
Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran submitted statements and medical 
evidence on his behalf, and the RO obtained VA treatment 
records and service treatment and personnel records pertinent 
to the issues on appeal.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims, and, therefore, a 
remand for a VA examination and opinion is not warranted.  

Moreover, given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, no evidence of the 
disorders for many years after separation, the absence of 
sufficient information for stressor verification (PTST), and 
no competent evidence of a diagnosis related to asbestosis 
exposure, a remand for a VA examination would unduly delay 
resolution.

The Board finds that all necessary development has been 
accomplished, and, therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
is required to fulfill VA's duty to assist in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.

Service connection for asbestosis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


